Exhibit 10.1



AGREEMENT
This Agreement (this “Agreement”) is made and entered into as of April 22, 2015,
by and among Novation Companies, Inc. a Maryland corporation (the “Company”),
Lone Star Value Investors, LP (“Lone Star Value Investors”), Lone Star Value
Investors GP, LLC (“Lone Star Value GP”), Lone Star Value Management, LLC (“Lone
Star Value Management”) and Jeffrey E. Eberwein (together with Lone Star Value
Investors, Lone Star Value GP and Lone Star Value Management, collectively
referred to as, “Lone Star Value”). Each member of Lone Star Value and the
Company are referred to in this Agreement as a “Party” and collectively, the
“Parties.”
RECITALS
WHEREAS, the Company and Lone Star Value have engaged in various discussions and
communications concerning the Company;
WHEREAS, the members of Lone Star Value are deemed to beneficially own shares of
common stock, $0.01 par value, of the Company (the “Common Stock”) totaling, in
the aggregate, 600,965 shares on the date of this Agreement; and
WHEREAS, the Company and the members of Lone Star Value have determined to come
to an agreement with respect to the composition of the Company’s board of
directors (the “Board”) and certain other matters related to the 2015 annual
meeting of stockholders of the Company, including any adjournment or
postponement thereof (the “2015 Annual Meeting”) and the 2016 annual meeting of
stockholders, including any adjournment or postponement thereof (the “2016
Annual Meeting”), as provided in this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Parties, intending to be legally bound hereby, agree as follows:
1.Board Matters; Board Appointments; 2015 Annual Meeting.
(a)    Effective as of the execution and delivery of this Agreement, Lone Star
Value hereby irrevocably withdraws the nomination letter submitted to the
Company by Lone Star Value Investors on January 22, 2015 and any related
materials, notices or demands submitted to the Company in connection therewith.
Effective as of the execution of this Agreement, Lone Star Value hereby further
agrees that it will not, and that it will not permit any of its Affiliates or
Associates (as each is defined below) to, (i) nominate or recommend for
nomination any person for election at the 2015 Annual Meeting, (ii) submit any
proposal for consideration at, or bring any other business before, the 2015
Annual Meeting or (iii) initiate, encourage or participate in any “withhold” or
similar campaign with respect to the 2015 Annual Meeting. Effective as of the
execution of this Agreement, Lone Star Value hereby agrees that it shall not
publicly or privately encourage or support any other stockholder to take any of
the actions described in this Section 1(a).
(b)    Immediately after execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to:
(i) increase the size of the Board from 6 to 8 members; (ii) appoint Jeffrey E.
Eberwein as a Class II director with a term expiring at the 2016 Annual Meeting,
(iii) appoint Robert G. Pearse as a Class I director with a term expiring at the
2015 Annual Meeting. As of this date Edward W. Mehrer has informed the Company
of his intention to not stand for re-election at the 2015 Annual Meeting. The
Company agrees that: (i) the size of the Board will be reduced to seven (7)
members effective as of the 2015 Annual Meeting; (ii) Mr. Pearse will be
nominated for election as a Class

    



--------------------------------------------------------------------------------




I director on the Company’s slate at the 2015 Annual Meeting, and (iii) Mr.
Eberwein will be nominated for election as a Class II director on the Company’s
slate at the 2015 Annual Meeting to serve out the remaining one year term of
Class II directors, and the Company shall recommend, support and solicit proxies
for their election in the same manner as for all other directors. The Company
agrees that the Board shall not be increased to a size greater than seven (7)
directors during the Standstill Period (as defined below) following the 2015
Annual Meeting.
(c)    The Company agrees that the Board and all applicable committees of the
Board shall take all necessary actions to seek a binding stockholder approval at
the 2016 Annual Meeting for a proposal to amend the Company’s Articles of
Incorporation to declassify the structure of the Board (the “Declassification
Proposal”) through a phased-in declassification process commencing at the 2016
Annual Meeting. The Board shall recommend in favor of, and solicit stockholder
support for, the approval of the Declassification Proposal and all directors and
executive officers of the Company shall vote all shares beneficially owned by
them or over which they have voting control in favor of the Declassification
Proposal. The Board and all applicable committees of the Board shall take all
necessary actions to seek stockholder approval at the 2016 Annual Meeting to the
Declassification Proposal.
(d)    If the Declassification Proposal is approved at the 2016 Annual Meeting,
each director up for election thereafter will stand for a one-year term. A
recess to the 2016 Annual Meeting shall be called to effect the Declassification
Proposal prior to the election of directors to occur at the 2016 Annual Meeting.
The Declassification Proposal shall not shorten any serving director’s term;
provided that if the Declassification Proposal is approved, then Mr. Burtscher
(if re-elected at the 2015 Annual Meeting) and Mr. Pearse or his substitute
pursuant to Section 1(f) (if elected at the 2015 Annual Meeting), shall tender
resignations effective at the 2017 Annual Meeting, including any adjournment or
postponement thereof.
(e)    Messrs. Eberwein and Pearse (collectively, the “New Directors” and each a
“New Director”) shall be required to: (i) comply with all policies, procedures,
processes, codes, rules, standards and guidelines applicable to members of the
Board; (ii) keep confidential all Company confidential information and to not
disclose to any third parties discussions or matters considered in meetings of
the Board or Board committees; and (iii) complete the Company’s standard
director & officer questionnaire and other reasonable and customary director
onboarding documentation required by the Company in connection with the election
of Board members.
(f)    The Company agrees that if either New Director is unable to serve as a
director, resigns as a director or is removed during the Standstill Period, then
Lone Star Value shall have the ability, consistent with Section 1(j), to
recommend a reasonable substitute person(s); provided that any substitute person
recommended by Lone Star Value shall qualify as “independent” pursuant to NASDAQ
Stock Market listing standards, and have relevant financial and business
experience to fill the resulting vacancy. In the event the Nominating and
Corporate Governance Committee of the Board (the “Nominating Committee”) does
not accept a substitute person recommended by Lone Star Value, Lone Star Value
will have the right to recommend additional substitute person(s) for
consideration by the Nominating Committee. Upon the approval and recommendation
by the Nominating Committee of a replacement director nominee, the Board will
take such actions as to consider such replacement director to the Board no later
than 5 business days after the Nominating Committee recommendation of such
replacement director, and if consistent with the Board’s fiduciary duties, the
Board will take such actions as to appoint such replacement director to the
Board.
(g)    The Company agrees that the New Directors shall be considered along with
all other Board members for Board committee appointments in connection with the
Board’s annual review of

2



--------------------------------------------------------------------------------




committee composition. Notwithstanding the foregoing, the Company agrees that,
subject to receipt of completed D&O Questionnaires confirming their eligibility
to serve, (i) Mr. Eberwein shall be appointed to serve on the Nominating
Committee and Compensation Committee of the Board and (ii) Mr. Pearse shall be
appointed to serve on the Audit Committee and Compensation Committee of the
Board, and would be willing to serve as an “audit committee financial expert.”
(h)    During the Standstill Period, Lone Star Value hereby agrees to appear in
person or by proxy at the Company’s annual meeting of stockholders and to vote
all shares of Common Stock of the Company beneficially owned by it (i) in favor
of the Company’s director nominees and (ii) in accordance with the
recommendation of Institutional Shareholder Services (ISS) with respect to any
other proposals that come before the meeting.
(i)    The Company shall use its reasonable best efforts to hold the 2015 Annual
Meeting no later than June 30, 2015.
(j)    During the Standstill Period, Lone Star Value shall have the right to:
(i) two (2) seats on the Board so long as Lone Star Value puts in place a Rule
10b5-1 plan to acquire within a reasonable time after the execution of the
Agreement, and thereafter continues to beneficially own, in the aggregate
three (3) percent (or more) of the Company’s then outstanding Common Stock, and
in the event that Lone Star Value fails to so acquire and hold at least
three (3) percent of the Common Stock then one of the New Directors or any
replacement under Section 1(f) will provide to the Board an irrevocable letter
of resignation, effective immediately; and (ii) one (1) seat on the Board for so
long as Lone Star Value continues to beneficially own at least 600,965 shares of
Common Stock and in the event that Lone Star Value fails to so beneficially own
at least 600,965 shares of Common Stock, then the New Directors or any of their
replacements under Section 1(f) will provide to the Board irrevocable letters of
resignation, effective immediately. Lone Star Value hereby agrees to notify and
represent its ownership to the Company within two (2) business days of
(i) beneficially owning three (3) percent the Company’s then outstanding Common
Stock, (ii) Lone Star’s aggregate beneficial ownership of Common Stock then
outstanding becoming less than three (3) percent and (iii) Lone Star’s aggregate
beneficial ownership of Common Stock becoming less than 600,965 shares of Common
Stock.
2.    Standstill Provisions.
(a)    Lone Star Value agrees that neither it nor any of its Affiliates or
Associates will, and it will cause each of its Affiliates and Associates not to,
directly or indirectly, in any manner, do any of the following from the date of
this Agreement until the date that is 30 calendar days before the deadline for
the submission of stockholder nominations for the 2016 Annual Meeting
(the “Standstill Period”):
(i)    solicit, or encourage or in any way engage in any solicitation of, any
proxies or consents or become a “participant” in a “solicitation” as such terms
are defined in Regulation 14A under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) of proxies or consents (including, without
limitation, any solicitation of consents with respect to the call of a special
meeting of stockholders), in each case, with respect to securities of the
Company in opposition to the recommendation or proposal of the Board, or call or
seek to call, or encourage, support or influence anyone with respect to the call
of, a special meeting of stockholders, or make a request for a list of the
Company’s stockholders or for any books and records of the Company; provided,
however, Mr. Eberwein shall have the right to request and inspect the books and
records of the Company in his capacity as a director of the Company;

3



--------------------------------------------------------------------------------




(ii)    advise, encourage, support or influence any person with respect to the
voting of any securities of the Company at any annual or special meeting of
stockholders, or seek to do so;
(iii)    form, join or in any way participate in any “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified in this
Agreement or any of their respective Affiliates or Associates);
(iv)    deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of Lone Star Value and otherwise in accordance with this Agreement;
(v)    seek or encourage any person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors or with respect to the submission of any
stockholder proposal;
(vi)    make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company (pursuant to Rule 14a-8
promulgated by the SEC under the Exchange Act or otherwise) or initiate,
encourage or participate in any offer or proposal (with or without conditions)
not having the approval and recommendation of the Board with respect to a share
repurchase, dividend, self-tender or other change in capitalization, or with
respect to any merger, acquisition, disposition, consolidation,
recapitalization, restructuring, liquidation, dissolution, or other business
combination or extraordinary transaction, in the case of any of the foregoing
involving the Company or any subsidiary, business, division or Affiliate of the
Company or encourage or assist any person or entity in connection therewith;
(vii)    other than as provided in this Agreement, seek, alone or in concert
with others, representation on the Board;
(viii)    enter into any discussions, negotiations, arrangements or
understandings with any third party with respect to the matters set forth in
this Section 2;
(ix)    take any action challenging the validity or enforceability of any
provisions of this Section 2; or
(x)    make or disclose any statement regarding any intent, purpose, plan or
proposal with respect to the Board, the Company, its management, policies,
affairs or assets, the Common Stock, or this Agreement, that is inconsistent
with the provisions of this Agreement, including, without limitation, any
intent, purpose, plan or proposal that is conditioned on, or would require the
waiver, amendment, nullification or invalidation of, any provision of this
Agreement, or take any action that could require the Company to make any public
disclosure relating to any such intent, purpose, plan, proposal or condition.
(b)    Except as expressly provided in Section 1 or Section 2(a), Lone Star
Value shall be entitled to engage in private communications with stockholders
and other third parties as long as such communications are in compliance with
the requirements of this Agreement.

4



--------------------------------------------------------------------------------




3.    Representations and Warranties of the Company.
The Company represents and warrants to Lone Star Value that (a) the Company has
the corporate power and authority to execute this Agreement and to bind it
thereto, (b) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, and (c) the execution of this Agreement, the consummation of any
of the transactions contemplated by this Agreement, and the fulfillment of the
terms of this Agreement, in each case in accordance with the terms of this
Agreement, will not conflict with, or result in a breach or violation of the
organizational documents of the Company as currently in effect and (d) the
execution, delivery and performance of this Agreement by the Company does not
and will not violate or conflict with (i) any law, rule, regulation, order,
judgment or decree applicable to the Company, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound.
4.    Representations and Warranties of Lone Star Value.
Each of member of Lone Star Value jointly and severally represents and warrants
to the Company that (a) the authorized signatory of such member of Lone Star
Value set forth on the signature page hereto has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind it thereto, (b) this Agreement has
been duly authorized, executed and delivered by such member of Lone Star Value,
and is a valid and binding obligation of Lone Star Value, enforceable against
each in accordance with its terms, (c) the execution of this Agreement, the
consummation of any of the transactions contemplated by this Agreement, and the
fulfillment of the terms of this Agreement, in each case in accordance with the
terms of this Agreement, will not conflict with, or result in a breach or
violation of the organizational documents of such member of Lone Star Value as
currently in effect and (d) the execution, delivery and performance of this
Agreement by such member of Lone Star Value does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to such member of Lone Star Value, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such member is a party or by which it is bound. Each member
of Lone Star Value jointly and severally represents that, as of the date of this
Agreement, it is deemed to beneficially own such number of shares of Common
Stock as are indicated in Exhibit A attached hereto. No member of Lone Star
Value is a party to any agreement, arrangement, understanding or relationship,
including any repurchase or similar so-called “stock borrowing” agreement or
arrangement, engaged in, directly or indirectly, whether by means of derivatives
or otherwise the purpose or effect of which is to mitigate loss to, reduce the
economic risk (of ownership or otherwise) of shares of any class or series of
the Company by, including but not limited to “short” positions in shares of
common stock, “long” puts, “short” calls, “short” forward or swap positions,
manage the risk of share price changes for, or increase or decrease the voting
power of, such member of Lone Star Value with respect to the shares of any class
or series of the Company, or which provides, directly or indirectly, the
opportunity to profit from any decrease in the price or value of the shares of
any class or series of the Company (“Short Interests”).

5



--------------------------------------------------------------------------------




5.    Mutual Non-Disparagement.
Except as required by law, each Party covenants and agrees that, during the
Standstill Period, or if earlier, until such time as the other Party or any of
its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors has breached this Section 5, neither it nor any of its
agents, subsidiaries, affiliates, successors, assigns, officers, key employees
or directors will in any way publicly disparage, call into disrepute, defame,
slander or otherwise criticize the other Party or the other Party’s
subsidiaries, affiliates, successors, assigns, officers (including any current
officer of a Party or a Party’s subsidiaries who no longer serves in such
capacity following the effective date of this Agreement), directors (including
any current director of a Party or a Party’s subsidiaries who no longer serves
in such capacity following the effective date of this Agreement), employees,
stockholders, agents, attorneys or representatives, or any of their products or
services, in any manner that would damage the business or reputation of such
other Party, its products or services or its subsidiaries, affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, stockholders, agents, attorneys or representatives.
Notwithstanding the foregoing, nothing shall prevent the making of any factual
statement in any compelled testimony or production of information, whether by
legal process, subpoena or as part of a response to a request for information
from any governmental authority with jurisdiction over the Party from whom
information is sought, or to defend against any legal claim from an independent
claimant adverse to a Party.
6.    Mutual Press Release.
Promptly following the execution of this Agreement, the Company and Lone Star
Value shall jointly issue a mutually agreeable press release (the “Agreed Press
Release”) announcing this Agreement, in the form attached hereto as Exhibit B.
Neither the Company nor Lone Star Value shall make any public announcement or
public statement that is inconsistent with or contrary to the statements made in
the Agreed Press Release, except as required by law or the rules of any stock
exchange or with the prior written consent of the other Party.
7.    Specific Performance.
Lone Star Value, on the one hand, and the Company, on the other hand, each
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). Accordingly, it is agreed that Lone
Star Value, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms of this Agreement, and the other
Party hereto will not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity. This Section 7 is not the exclusive remedy for
any violation of this Agreement.
8.    Expenses.
Each Party shall be responsible for its own fees and expenses incurred in
connection with the negotiation, execution and effectuation of this Agreement
and the transactions contemplated hereby, including, but not limited to, any
matters related to the 2015 Annual Meeting; provided, however, that the Company
shall reimburse Lone Star Value for the fees and expenses in connection with the
negotiation of this Agreement and matters related to the 2015 Annual Meeting,
including the fees and expenses of Olshan Frome Wolosky LLP, in an amount not to
exceed $40,000.

6



--------------------------------------------------------------------------------




9.    Severability.
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.
10.    Notices.
Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally or (ii) one business day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the Party to
receive the same. The addresses for such communications shall be:
If to the Company:
Novation Companies, Inc.
2114 Central Street, Suite 600
Kansas City, Missouri 64108
Attention:
Chief Executive Officer



With copies (which shall not constitute notice) to:
Bryan Cave LLP
One Kansas City Place
1200 Main Street, Suite 3800
Kansas City, Missouri 64105
Attention:
Gregory G. Johnson



If to Lone Star Value:
Lone Star Value Management, LLC
53 Forest Avenue, 1st Floor
Old Greenwich, Connecticut 06870
Attention:     Jeffrey E. Eberwein


With a copy (which shall not constitute notice) to:


Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention:     Steve Wolosky

7



--------------------------------------------------------------------------------






11.    Applicable Law.
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Maryland without reference to the conflict of laws
principles thereof that would result in the application of the laws of another
jurisdiction. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the circuit court for Baltimore City,
Maryland, or, if that court does not have jurisdiction, the United States
District Court for the District of Maryland, Baltimore Division. Each of the
Parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the Parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by applicable
legal requirements, any claim that (A) the suit, action or proceeding in such
court is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter of this
Agreement, may not be enforced in or by such courts.


12.    Affiliates and Associates.
The obligations of each member of Lone Star Value herein shall be understood to
apply to each of their respective Affiliates and Associates, and each member of
Lone Star Value agrees that it will cause its respective Affiliates and
Associates to comply with the terms of this Agreement. As used in this
Agreement, the terms “Affiliate” and “Associate” shall have the respective
meanings set forth in Rule 12b-2 promulgated by the Securities and Exchange
Commission under the Exchange Act, and shall include all persons or entities
that at any time during the term of this Agreement become Affiliates or
Associates of any person or entity referred to in this Agreement.
13.    Voting Securities.
As used in this Agreement, the term “Voting Securities” means the Common Stock,
and any other securities (including voting preferred stock) issued by the
Company which are entitled to vote generally for the election of directors of
the Company, whether currently outstanding or hereafter issued (other than
securities having such powers only upon the occurrence of a contingency).
14.    Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

8



--------------------------------------------------------------------------------




15.    Entire Agreement; Amendment and Waiver; Successors and Assigns; Third
Party Beneficiaries.
This Agreement contains the entire understanding of the Parties hereto with
respect to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each the
Company and Lone Star Value. No failure on the part of any Party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to any member of Lone Star Value, the prior written
consent of the Company, and with respect to the Company, the prior written
consent of Lone Star Value. This Agreement is solely for the benefit of the
Parties hereto and is not enforceable by any other persons.
[The remainder of this page intentionally left blank]



9



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date first above written.


 
Novation Companies, Inc.
 
 
 
 
 
 
 
By:
/s/ W. Lance Anderson
 
 
Name:
W. Lance Anderson
 
 
Title:
Chairman of the Board of Directors and Chief Executive Officer





 
Lone Star Value Investors, LP
 
 
 
 
By:
Lone Star Value Investors GP, LLC
General Partner
 
 
 
 
 
 
 
By:
/s/ Jeffrey E. Eberwein
 
 
Name:
Jeffrey E. Eberwein
 
 
Title:
Manager





 
Lone Star Value Investors GP, LLC
 
 
 
 
 
 
 
By:
/s/ Jeffrey E. Eberwein
 
 
Name:
Jeffrey E. Eberwein
 
 
Title:
Manager





 
Lone Star Value Management, LLC
 
 
 
 
 
 
 
By:
/s/ Jeffrey E. Eberwein
 
 
Name:
Jeffrey E. Eberwein
 
 
Title:
Sole Member





 
/s/ Jeffrey E. Eberwein
 
Jeffrey E. Eberwein









--------------------------------------------------------------------------------




EXHIBIT A
Investor
Shares of Common Stock Beneficially Owned
Lone Star Value Investors, LP
600,965
Lone Star Value Investors GP, LLC
600,965
Lone Star Value Management, LLC
600,965
Jeffrey E. Eberwein
600,965
 
 
 
 
Aggregate total:
600,965


    



--------------------------------------------------------------------------------




EXHIBIT B
[Press Release]







    

